Learned, P. J.
There is no question on the merits of this case. The only point is whether an action can be maintained to set aside this assessment. We have no doubt that the latter clause of section 8, c. 68, Laws 1880, gives *74this right. Seminary v. Cramer, 10 Abb. N. C. 427. And, whatever may be the legal effect of an assessment like the present, it does, as a matter of fact, create a cloud on the plaintiff’s title. She cannot sell with that freedom with which she could sell if it were not for the alleged assessment. Those who desire to purchase are afraid when they see what purports to be an assessment, even though they may be advised that it is void. If the section above cited is intended to make an'exception to the rule which courts have adopted, it is a very excellent exception; and it would be well if the exception should become the general rule. Judgment affirmed, with costs.